Case 2:16-cr-OO403-.]FB Document 685 Filed 10/18/18 P-age 1 of 21 Page|D #: 3119

Q()\ \\\.,~\)\w`b

F|LED

UNITED sTATEs v. ADALBERTO ARIEL GUZMAN_Sl S§$§E;§K¢SO?JEFT'%',ZD_N_Y.

10-cR-074 (s-4) (JFB)
Auguscs, 2013 'A' TT 18 2018 if

CRIMINAL JURY SELECTION L.©N@ lsLAND QFF|C;E
I. PRELIMINARY STATEMENT TO THE ENTIRE PANEL

[Before the opening statement to the panel, the court deputy shall
call the case into the record and swear in the entire panel.]

Good morning, ladies and gentlemen. Welcome to the United States
District Court for the Eastern District of New York. My name is Judge
Joseph Bianco and I Will be presiding over the trial which is about to begin.
We are here this morning to select a jury in a criminal case.

We are about to begin the actual process of selecting the jurors who
will hear and decide this case. Once we have selected a jury, the jury will
be told to return on Monday, August 19 to begin the trial with opening
statements and the trial is anticipated to take about four weeks from that
date. Once we start the trial on August 19, we will be sitting Monday
through Thursday from 9:30 to 4:30, except Labor Day which is a federal

holiday.

Case 2:16-Cr-OO403-.]FB Document 685 Filed 10/18/18 Page 2 of 21 Page|D #: 3120

I thank you for being here. Your presence reflects your serious
commitment to your civic responsibilities l recognize that some of you are
significantly inconvenienced by your service. Jury service, however, is one
of the highest and most important duties of a citizen. Our system of justice
depends on you. I, like all my fellow judges, am grateful to you for your
service. In a few minutes, if you have an extraordinary personal hardship
that prevents you from serving in this case, you will have an opportunity to
bring that to the Court’s attention. I emphasize extraordinary because, as
I said, I know many of you have jobs or other places you would rather be.
The hardship must be extraordinary for you to be excused. So I appreciate
your full cooperation.

The purpose of this procedure is to select a panel of 12 fair and
impartial jurors and 6 fair and impartial alternate jurors to try this case, So
I am going to ask you certain questions with respect to your background
I apologize in advance for asking you personal questions, which I must, for

the purpose of selecting a fair and impartial jury panel.

2

Case 2:16-cr-OO403-.]FB Document 685 Filed 10/18/18 Page 3 of 21 Page|D #: 3121

My questions - and your responses - enable me to determine if any
prospective juror should be excused for cause. The questioning also
enables the parties to exercise their judgment with respect to their
peremptory challenges - that is, challenges for which no reason need be
given. Each side has been allotted a certain number of peremptory
challenges that they are free to exercise. If at any time you feel
uncomfortable for any reason in answering a question in front of other
jurors, just ask if you may come up here to the bench at sidebar and I will
discuss it with you in the presence of the attorneys and the court reporter
only.

If I decide that you should not sit as a juror here, please understand
that it does not in any way reflect badly on you. Our system simply
requires jurors who not only are totally impartial, but also Who lack even
the appearance of being partial or biased. Such an appearance may arise
from a prospective juror’ s relationship to the case, the parties, or the subject

matter of the case.

Case 2:16-cr-OO403-.]FB Document 685 Filed 10/18/18 Page 4 of 21 Page|D #: 3122

If for any reason I decide to excuse you, you may still be able to serve
as a juror in a different case, so I Will ask you to return to the central jury
room.

The Court is following the practice used in other cases in the federal
courts of keeping the identities of the jurors confidential The Court uses
this procedure because this case is likely to attract attention in the media
and among the public. Anonymity will assure that the jury Will not be
exposed to such prying and to opinions, commentaries and inquiries which
might impair its ability to decide the case solely upon the evidence
presented in court and upon the law as I instruct. lt is important to ensure
the jury will in no way be influenced by the public, by the members of the
media and their articles and reports. I wish to emphasize that I am taking
these measures to protect your rights of privacy and to assist you in

discharging your responsibility as jurors fairly and impartiality

Case 2:16-cr-OO403-.]FB Document 685 Filed 10/18/18 Page 5 of 21 Page|D #: 3123

II. SUMMARY OF THE CASE

So you can understand the reason for the questions I will be asking
you shortly, I want to tell you briefly about the case, As I explained, this
is a criminal case, It is entitled the United States v. Adalberto Ariel
Guzman.

In a criminal case, the charges against the defendant are contained in
what is called an indictment. An indictment is not evidence. It simply
contains the charges against the defendant, and no inference may be drawn
against the defendant from the existence of the Indictment. You must
always keep in mind that the defendant is presumed innocent, that he has
entered a plea of not guilty to the charges against him, and that the
Government must prove beyond a reasonable doubt the charges in the
Indictment.

I also want you to understand that nothing I say today regarding the

description of the case is evidence. The evidence that you will consider, if

Case 2:16-cr-OO403-.]FB Document 685 Filed 10/18/18 Page 6 of 21 Page|D #: 3124

selected as a juror, will only come from the trial testimony of witnesses,
and nom exhibits that are admitted into evidencel

I will now briefly summarize the charges in the indictment. My
summary is only intended to assist you in considering whether you can sit
as a fair and impartial juror in this case, This case, United States v.
Adalberto Ariel Guzman, is a criminal case in Which the defendant is
charged with federal crimes. This is not a death penalty case, 'l`he
defendant is charged in an indictment with criminal offenses. Specifically,
the indictment in this case alleges that the defendant is a member of La
Mara Salvatrucha, also known as the MS-13, and that he committed certain
crimes as part of that criminal enterprise, including murder and conspiracy
to commit murder in aid of racketeering The alleged murders at issue in
this case are the murders of Vanessa Argueta and her two-year old son
Diego Torres in the woods in Central Islip on February 5, 2010. Firearms

were allegedly used in connection with these murders

Case 2:16-cr-OO403-.]FB Document 685 Filed 10/18/18 Page 7 of 21 Page|D #: 3125

III. GENERAL QUESTIONS

Do any of you have any physical problems or an extraordinary
personal hardship that would prevent you f`rom serving in this case for the
amount of time I have indicated?

Do any you believe that the nature of the charges against the
defendant, which include murder and conspiracy to commit murder in aid
of racketeering and related firearms offenses, would affect your ability 'to
be a fair and impartial juror in this case?

Do any of you have any difficulty with your sight or hearing that
could affect your perception of the proceedings?

Do any of you haveany difficulty understanding or reading English?

Do any of you have any religious, moral, or ethical beliefs that would

prevent you from passing judgment on another person?

Case 2:16-cr-OO403-.]FB Document 685 Filed 10/18/18 Page 8 of 21 Page|D #: 3126

IV. INTRODUCTION OF THE PARTIES AND COUNSEL

At this time, I want to take the opportunity to introduce the parties to
you,

Mr. Adalberto Ariel Guzman is a defendant in this case, Mr.
Guzman, would you please stand and face the audience. Thank you. Mr.
Guzman is represented by Gary Villanueva. Mr. Villanueva, would you
please stand and face the audience?

Prosecutions in this district are brought on behalf of the government
by the United States Attomey for the Eastern District of New York, Ms. `
Loretta Lynch. In this case, the government will be represented by
Assistant United States Attorneys John Durham and Raymond Tierney. I
ask that Mr. Durham and Mr. Tierney stand and face the audience. They
will be assisted during the trial by FBI Agents Reynaldo Tariche and J ames
Lopez, Nassau County Police Department Detective Michael Nigro, and

Investigator Davis from the Nassau County Sheriff"s Department.

Case 2:16-cr-OO403-.]FB Document 685 Filed 10/18/18 Page 9 of 21 Page|D #: 3127

Do any of you know or have you had any personal or business
dealings with any of these parties or their counsel?

Do any of you know or have you had any personal or business
dealings, directly or indirectly, With any relatives or associates of the
parties or their attorneys?

Have you or any relative or close friend ever been employed by or
had dealings with any of the parties? v

ls there any member of the panel who is familiar with anyone else in
the courtroom, including all Court personnel or myself?

V. WITNESSES

The following individuals m_av, and I stress the word M, be called
to testify as Witnesses at trial, or their names may be mentioned during the
course of the trial.

[See Gov. List]

Do any of you know or know about, or have any of you had any

dealings with any of these individuals?

Case 2:16-cr-OO403-.]FB Document 685 Filed 10/18/18 Page 10 of 21 Page|D #: 3128

VI. BASIC LEGAL PRINCIPLES

Every defendant is presumed innocent and cannot be convicted unless
the jury, unanimously and based solely on the evidence in the case, decides
that his guilt has been proven beyond a reasonable doubt. The burden of _
proving guilt rests entirely with the government It never shifts to the
defendant at any time. The defendant has no burden of proof at all. Do any
of you believe that you would have any difficulty following these rules?

Under the law, a defendant need not testify. If a defendant does not
testify, the jury may not consider that fact in any way in reaching a decision
as to whether a defendant is guilty or not guilty. Do any believe that you
would have any difficulty following this rule of law?

The defendant is charged with a number of separate crimes. Under
the law, you must consider each alleged crime separately and the
government must prove the defendant of each crime beyond a reasonable
doubt. Do any of you believe that you would have any difficulty following

this rule?

10

Case 2:16-cr-OO403-.]FB Document 685 Filed 10/18/18 Page 11 of 21 _Page|D #: 3129

The indictment is not evidence of guilt. It is simply a charging
document. Do any of you believe that the fact that the defendant has been
arrested and indicted, and is here in court facing these charges, would cause
you to have preconceived opinions on the defendant’s guilt or innocence?

Under the law, the facts are for the jury to determine and the law is
for the judge to determine You are required to accept the law as the Court
explains it to you even if you do not like the law or disagree with it, and
you must determine the facts according to those instructions Do any of
you believe that you would have any difficulty following this instruction?

Under the law, the question of punishment, if any, should not enter
your deliberations on guilt or innocence As I said before, this is not a
death penalty case, Do any of you believe that you would have any
difficulty following this rule?

Under the law, emotions such as sympathy, bias and prejudice must
not enter into the deliberations of the jurors as to whether the guilt of the
defendant has been proven beyond a reasonable doubt. Do any of you

believe you would have any difficulty following this rule?

ll

Case 2:16-cr-OO403-.]FB Document 685 Filed 10/18/18 Page 12 of 21 Page|D #: 3130

[CALL 40 NAMES - PLEASE REMEMBER THE JUROR # YOU
ARE GIVEN. I WOULD LIKE TO EMPHASIZE TO THE
REMAINING POTENTIAL JURORS IN THE AUDIENCE TO
LISTEN TO THE QUESTIONS CAREFULLY BECAUSE YOU MAY
ALSO BE UP HERE IN A MINUTE AND IF YOU ARE CALLED UP,
I WILL ASK YOU WHETHER YOU HAVE HEARD THE
QUESTIONS I ASK TO THE GROUP OF 40 AND WI~IETHER YOU
HAVE AN AFFIRMATIVE RESPONSE TO ANY OF THEM. THIS
WAY I WILL NOT HAVE TO REPEAT THE QUESTIONS WHEN

YOU COME UP.]

13

Case 2:16-cr-OO403-.]FB Document 685 Filed 10/18/18 Page 13 of 21 Page|D #: 3131

VII. QUESTIONS SPECIFIC TO THE CASE

Do any of you know anything about the facts of this case, or have you
heard or read anything about the facts of this case? [IF YES] Have you
formed an opinion about whether the defendant is guilty of the crimes with
which he is charged? Have you formed a general opinion as to the
defendant based upon anything you have seen, heard or read?

The names of the homicide victims in this case are: Vanessa Argueta
and Diego Torres. The location of their deaths was Connetquot Avenue &
Windsor Place, Central Islip, New York. Do any of you or does anyone
you know have any connection with the homicide victims? Are any of you
familiar with the crime scene location?

Do any of you know, or have you visited, any of the following other
locations that you may hear testimony about during the trial: [Government

will provide list]

14

Case 2:16-cr-OO403-.]FB Document 685 Filed 10/18/18 Page 14 of 21 Page|D #: 3132

Do any of you have any belief or opinion regarding any law
enforcement agency that would affect your ability to be fair and impartial
in this case?

Do any of you have any feelings, beliefs, or opinions regarding
criminal defense lawyers and their role within the criminal justice system
that would affect your ability to be fair and impartial in this case?

Do any of you have any feelings, beliefs, or opinions regarding
prosecutors and their role within the criminal justice system that would
affect your ability to be fair and impartial in this case?

During the course of this trial, you will hear testimony from witnesses
with all sorts of backgrounds. They are all equal before the law, and you
must judge the credibility of each on the basis of his or her own testimony,
not on any assumptions about them based on who they are or what they do.

Is there anyone who would have any difficulty applying that rule?

15

Case 2:16-cr-OO403-.]FB Document 685 Filed 10/18/18 Page 15 of 21 Page|D #: 3133

Some witnesses will be law enforcement officers. Is there anyone
Who feels that they Would automatically believe or disbelieve the testimony
of such a Witness, rather than judge the testimony on its own merits?

A law enforcement official’s testimony is not to be given any more
or less credence than any other witness ’ s testimony. Do any of you believe
that you would have any difficulty following the Court’s instruction in that
regard?

You may hear evidence that a witness in this case acted in an
undercover capacity at the direction of the FBI and secretly recorded
conversations with the defendant and others. This is lawful. Do any of you
have any feelings about undercover investigations conducted by law
enforcement officers that would make it difficult for you to consider such
evidence fairly?

Some government witnesses may testify that they participated in
serious crimes, including murder. These witnesses, who may be referred
to during trial as cooperating defendants, may have lengthy criminal

histories, may have pleaded guilty to crimes and may be testifying pursuant

16

Case 2:16-cr-OO403-.]FB Document 685 Filed 10/18/18 Page 16 of 21 Page|D #: 3134

to agreements with the government in the hopes that their own sentences
will be reduced. Use of these Witnesses is lawful, but in evaluating any
witness ’ credibility you may consider that witness’ history, characteristics,
and background. Do any of you hold any beliefs and opinions that would
affect your ability to evaluate testimony from such witnesses fairly and
impartially? Do any of you believe that you would be unable or unwilling
to fairly and impartially assess the testimony of such a witness, in
accordance with the Court’s instructions?

lt is the law that the testimony of a single witness, even a cooperating
defendant, can be sufficient to convict a defendant of a charged crime, if
the jury finds that the testimony of that witness establishes proof beyond a
reasonable doubt. Do any of you have any opinion or belief about the law
or cooperating defendants that would prevent you from applying this rule
of law?

ls there anything in what you have seen, heard, read, or experienced

about street gangs, including La Mara Salvatrucha, also known as MS-13,

17

Case 2:16-cr-OO403-.]FB Document 685 Filed 10/18/18 Page 17 of 21 Page|D #: 3135

that would make it difficult for you to render a fair and impartial verdict in
this case?

Would the fact that the defendant is Latino or Hispanic cause you to
doubt your ability to serve fairly in this case?

Do you have any opinions about immigration that would affect your
ability to be fair and impartial in this matter?

lf you were to learn that one of the victims was a rninor, would that
affect your ability to be a fair and impartial juror in this case?

lf you were to learn that the defendant was under 18 years old at the
time of the alleged crimes, would that affect your ability to be a fair and
impartial juror in this case?

ls there any reason that you might fail to fairly and impartially
evaluate all the evidence in this case without fear or favor toward either the

government or the defendant?

18

Case 2:16-cr-OO403-.]FB Document 685 Filed 10/18/18 Page 18 of 21 Page|D #: 3136

IX. LEGAL, GOVERNMENTAL LAW ENFORCEMENT SYSTEMS

Have you or any member of your family or close friends ever been
employed by or otherwise affiliated with a law enforcement agency? (This
would include a state, federal, county and local police department, the U.S.
Attorney’s Office, the District Attorney’s Office, U.S. Imrnigration and
Customs Enforcement (formerly the lmmigration and Naturalization
Service), the Department of Horneland Security, the Secret Service, the
Federal Bureau of Investi gation, the Drug Enforcement Administration, the
Intemal Revenue Service, all federal, state, county and municipal
prosecutor’s offices, medical examiner’s offices, courts, probation offices,
and correctional facilities such as federal prisons, state prisons, local jails,
and juvenile facilities)? If yes, what agency?

Have you or any of your relatives or close friends worked for a
criminal defense lawyer or private investigator?

Are you or any family members or close friends a law school
graduate, lawyer, judge, law clerk, court attendant, or other type of court

personnel?

Case 2:16-cr-OO403-.]FB Document 685 Filed 10/18/18 Page 19 of 21 Page|D #: 3137

Have you or any family members ever served in the armed forces?
lf yes, what branch? What were your duties? What was your rank?

Have any of you personally or in connection with your business ever
been involved in, or expect to become involved in, any legal action or
dispute with the United States, or any officers, agents, or employees of the
United States, or had any interest in such legal action or dispute or its
outcome?

Have you or a family member or close friend ever been charged with,
or convicted or, a crime? If so, what type of crime? If so, do you feel you,
your family member, or close friend was treated fairly? ls there anything
about that experience that would prevent you from acting as a fair and
impartial juror in this case?

Have you ever been investigated for a crime?

Have you or a family member of a close friend ever been the victim
of a crime? If so, what type of crime?

In addition to English, do you read or understand any other

languages?

20

Case 2:16-cr-00403-.]FB Document 685 Filed 10/18/18 Page 20 of 21 Page|D #: 3138

X. PRIOR EXPERIENCE WITH THE COURT SYSTEM

Have you or any member of your family or any close friend ever
participated in a state or federal case, whether criminal or civil, as a
witness? If so, what was the case about? ls there anything about that
experience as a witness that would prevent you from acting as a fair and
impartial juror in this case?

Have you or any member of your family or any close friends ever
been a plaintiff or a defendant in a state or federal court case, whether
criminal or civil? If so, what kind of case? And, what did it involve? ls
there anything about that experience as a party in that case that Would
prevent you from acting as a fair and impartial juror in this case?

Have you or a relative or close friend ever been the subject of any
investigation or accusation by any grand jury or any other investigation, or
been subpoenaed for any inquiry or investigation? lf so, is there anything
about that experience that would prevent you from acting as a fair and

impartial juror in this case?

21

Case 2:16-cr-00403-.]FB Document 685 Filed 10/18/18 Page 21 of 21 Page|D #: 3139

XI. CATCH-ALL QUESTION

Having heard the questions put to you by the Court, is there any
other reason why you could not sit on this jury and render a fair and
impartial verdict based on the evidence presented to you and in the context
of the Court’s instructions to you on the law?
XII. QUESTIONS FOR INDIVIDUAL PROSPECTIVE JURORS
[Jurors answer from one-page handout.]
FlNAL QUESTION TO EACH lUROR- lf you are selected as a juror in
this case, will you be able to keep an open mind until all of the evidence
and arguments have been presented, and then decide the case fairly and
impartially based only on the evidence presented at trial and the law as l
explain it to you?
[CALL COUNSEL FOR FOLLOW-UP QUESTIONS, CAUSE

CHALLENGES AND THEN PEREMPTORY STRIKES]

22

